UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d)OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 001-15373 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: EFSC INCENTIVE SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Enterprise Financial Services Corp 150 N. MeramecSt. Louis, Missouri EFSC Incentive Savings Plan TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Net Assets Available for Benefits 2 Statement of Changes In Net Assets Available for Benefits 3 Notes to Financial Statements 4 – 9 Supplementary Information Report of Independent Registered Public Accounting Firm on Supplementary Information 10 Schedule of Assets Held At End of Year 11 Signature 12 Exhibit Index 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Audit Committee and Plan AdministratorEFSC Incentive Savings Plan We have audited the accompanying statement of net assets available for benefits of the EFSC Incentive Savings Plan (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ RubinBrown LLPSt. Louis, MissouriJune 29, 2010 - 1 - EFSC INCENTIVE SAVINGS PLANSTATEMENT OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 2008 Assets: Cash $ 2,119 $ 69,145 Investments, at fair value Mutual funds 11,888,198 8,216,395 Common/collective trust funds 1,442,374 1,151,060 Common stock fund 732,743 991,856 Participant loans 306,838 212,636 Total Investments 14,370,153 10,571,947 Receivables Employer matching contributions receivable 403,136 425,148 Net Assets Available For Benefits $ 14,775,408 $ 11,066,240 See the accompanying notes to financial statements. - 2 - EFSC INCENTIVE SAVINGS PLANSTATEMENT OF CHANGES IN NET ASSETSAVAILABLE FOR BENEFITS Years ended December 31, 2009 2008 Additions: Contributions Salary deferral contributions $ 1,448,893 $ 1,680,714 Employer matching contributions, net of forfeitures 403,136 425,148 Participant Roth contributions 22,865 — Participant rollover contributions 149,804 58,556 Total Contributions 2,024,698 2,164,418 Other income 255 — Total Additions 2,024,953 2,164,418 Deductions: Benefits paid to participants 704,684 1,451,310 Other expenses — 1,326 Total Deductions 704,684 1,452,636 Investment Income (Loss): Net change in fair value of investments 2,129,315 (5,491,615 ) Dividend income 214,225 418,389 Interest income on common/collective trust funds 27,251 33,486 Interest income on participant loans 18,108 19,903 Net Investment Income (Loss) 2,388,899 (5,019,837 ) Net Increase (Decrease) 3,709,168 (4,308,055 ) Net Assets Available For Benefits - Beginning Of Year 11,066,240 15,374,295 Net Assets Available For Benefits - End Of Year $ 14,775,408 $ 11,066,240 See the accompanying notes to financial statements. - 3 - EFSC INCENTIVE SAVINGS PLANNOTES TO FINANCIAL STATEMENTSDecember 31, 2009 And 2008 NOTE 1 – DESCRIPTION OF THE PLAN The following description of the EFSC Incentive Savings Plan (the Plan) provides only general information. Participants should refer to the Plan Agreement for a complete description of the Plan’s provisions. GeneralThe Plan is a defined contribution plan, with a 401(k) provision, covering all employees of Enterprise Financial Services Corp and its wholly owned subsidiaries (excluding Millennium Brokerage Group, LLC) (Enterprise) who are not seasonal employees and have attained the age of 21. It is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). On January 1, 2008, the Plan name was changed from Enterprise Bank Incentive Savings Plan to EFSC Incentive Savings Plan. The Plan Administrator and Plan Sponsor is Enterprise Financial Services Corp. The Plan Trustee is Enterprise Bank Incentive Savings Plan Trustee Committee which is comprised of five employees of Enterprise. The Plan Trustee meets twice per Plan year. ContributionsParticipants may make elective deferrals from 1% to 75% of eligible compensation to the Plan on a pre-tax basis. Effective July 1, 2009, the Plan was amended to allow participant’s to contribute to an account that accepts Roth after-tax contributions. In 2009 and 2008, a participant may contribute up to $16,500 and $15,500, respectively, in total, to all accounts (pre-tax contributions and Roth after-tax contributions). If a participant is age 50 or older and makes the maximum allowable deferral, they are eligible to make catch-up contributions. In 2009 and 2008, the maximum catch up contribution is $5,500 and $5,000, respectively. Enterprise may also make an annual employer matching contribution which is discretionary and determined by the Board of Directors of Enterprise. The employer matching contribution, on behalf of each participant, will be a percentage of deferrals up to the first 5% of the participant’s compensation. Participants may also contribute qualified rollover contributions representing distributions from other qualified defined benefit or defined contribution plans. All contributions are subject to applicable limits of the Internal Revenue Code. Employer matching contributions were $426,758 and $460,023 for 2009 and 2008, respectively. VestingParticipants are immediately vested in their contributions, including rollover contributions plus actual earnings thereon. Vesting in the remainder of their accounts is based on years of service, as defined in the Plan Agreement.
